[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
"The object of appointing receivers is to secure the property in dispute from waste or loss." Hartford Federal Savings  LoanAssn. v. Tucker, 196 Conn. 172, 175, 491 A.2d 1084 (1985). There are sufficient facts pleaded to indicate that such waste or loss may exist. The appointment of a receiver may be appropriate should the plaintiff meet its evidentiary burden regarding same. The defendant's motion to strike the prayer for relief is denied.
HICKEY, J.